Shaw, C. J.
The persons interested in the residue of James Lloyd’s estate are, the two children of Greene, named, and all the children of Borland born before the time when the first of the residuaries comes to the age of twenty-five; that is, before 1842, being twenty-five years from 1817 and this includes Alida; provided they arrive at the age of twenty-five; and if either dies before that age, the share of such deceased to be equally divided amongst the survivors of them, as well those who shall have received their shares, as those whose shares have not yet become payable. Those born after the first comes *524of age, when the legacy vests, are excluded. Curtis v. Curtis, 6 Madd. 14; Gilbert v. Boorman, 11 Ves. 238; Andrews v. Partington, 3 Bro. C. C. 401; Leake v. Robinson, 2 Meriv. 393; Defflis v. Goldschmidt, 1 Meriv. 417.
If the executors have, in good faith, invested fifty thousand dollars as a separate fund, the income payable to Mrs. Greene, and the remainder to her children, it is a good execution of the trust in this respect. The estate is not to be kept open upon the possible contingency of a loss upon this fund. That fund being well created, the interest of it is to be paid to Mrs. Greene during her life, and the residue of the fund at her death divided among her surviving children, according to the directions of the will. Decree accordingly.